Title: To Benjamin Franklin from Catherine de Wesselow Cramer, 10 January 1780
From: Cramer, Catherine de Wesselow
To: Franklin, Benjamin


Monsieur
Genève ce 10 Janvier 1780.
Vous avez sçû la mort de Monsieur Cramer, & vous l’avez regretté: j’épargne à votre coeur sensible la peinture de l’etat où je suis depuis ce moment. Je n’ai pû prendre plutôt la plume pour vous assurer de tout l’intérêt que m’inspire votre petit fils. Soyez tranquille sur son compte & croyez que j’en ai soin comme de mon propre fils. Ils sont dans la même pension & paraîssent s’aimer beaucoup. Votre Enfant est bon, sensible, plein de sens & de raison; mais il a dans le caractère une indolence qui l’empêche de faire dans les études, les progrès dont il serait capable; et une timidité qui, quoiqu’on n’exige pas des manières à cet âge, lui donne l’air trop impoli. Permettez-moi de Vous dire, Monsieur, que vous le corrigeriez aisèment de ces légers défauts, en lui écrivant plus souvent, car il me parait avoir pour vous beaucoup de respect & d’attachement.
Je joins ici les comptes de sa dépense depuis qu’il est dans ce pays; je les ai examines, en me faisant expliquer chaque article, & vous pouvez être sûr qu’ils ne sont point exagéres. Ils montent à £1170. s.1 d.7 argt de France, sur quoi vous aviez remis à mon Mari 20 louis, autrement £480. de sorte que vous restez nous devoir £690 s.1 d.7 que Vous voudrez bien payer à Mrs Rilliet & Lullin Banquiers à Paris.
Agréez, Monsieur, l’assurance de l’estime & des sentimens avec lesquels j’ai l’honneur d’être Votre très humble & très obeïssante servante.
DE Wesselow Cramer.
 Notation: Madam Cramer to Dr. Franklin Geneva, Jan. 10.— 80